Order filed March 16, 2021.




                                           In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00739-CV
                                    ____________

                IN RE WARRIOR ENERGY SERVICES CORP.


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-35023
                        Trial Court Cause No. 2018-35023
                   CONTINUING ABATEMENT ORDER

       Relator petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 20-35816. Because a
stay is automatically effected by Section 362(a) of the Bankruptcy Code, when this
court received notice of relator’s bankruptcy filing, on December 7, 2020, all
proceedings in this mandamus proceeding were suspended. See Tex. R. App. P.
8.2.

       On February 3, 2021, real party in interest filed a motion to reinstate the
mandamus proceeding pursuant to Texas Rule of Appellate Procedure 8.3(a)
because the bankruptcy stay has been terminated. We grant the Rule 8.3 motion to
reinstate, and the appeal is reinstated.
      However, the Court must now abate the case pursuant to Rule 7.2(b), which
mandates that when the respondent in an original proceeding under Rule 52 ceases
to hold office this court must allow the respondent’s successor to consider the
original party’s decision regarding relator’s request for relief. See Tex. R. App. P.
7.2(b); 52. Therefore, this mandamus proceeding is abated for a period of thirty
days from the date of this order, at which time the new presiding judge of the 80th
District Court, Harris County, Texas, shall advise the Court of the action taken on
relator’s request. The Court will then consider a motion to reinstate or dismiss this
proceeding, as appropriate.

      Furthermore, the court reminds all counsel that motions must be
accompanied by a certificate stating the filing party conferred, or made a
reasonable attempt to confer, with all other parties about the merits of the motion
and whether those parties oppose the motion. Tex. R. App. P. 10.1(a)(5).

                                  PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.